               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                  3:18-cr-00159-BR

          Plaintiff,                       OPINION AND ORDER

v.

NIKOLAY P. BOCHARNIKOV,

          Defendant.


BROWN, Senior Judge.

     This matter comes before the Court on Defendant Nikolay P.

Bocharnikov's Motion (#28) to Suppress.

     For the following reasons, the Court DENIES Defendant's

Motion to Suppress.



                              BACKGROUND

     On April 20, 2018, a grand jury indicted Defendant on one

count of Aiming a Laser Pointer at an Aircraft in violation of

18 U.S.C. § 39A.

     On February 22, 2019, Defendant filed a Motion to suppress

statements he made on March 20, 2018.


1 – OPINION AND ORDER
     On March 7, 2019, the Court conducted an evidentiary

hearing on Defendant's Motion to Suppress, heard oral argument,

and directed the parties to file supplemental memoranda.

     On March 11, 2019, the parties filed their supplemental

pleadings, and the Court took Defendant's Motion to Suppress

under advisement.



                          FINDINGS OF FACT

     The Court finds the following facts by a preponderance of

the evidence:

     On the evening of July 11, 2017, Portland Police Bureau

Tactical Operations were conducting aircraft surveillance over

Gresham, Oregon.    During this operation the police aircraft was

"struck" by a laser light from the ground that temporarily

blinded the pilot.   The aircraft was able to determine the

origin of the laser beam and notified the Gresham Police

Department of the address.

     Shortly after midnight Deputy Adam Kraushaar, Sergeant

Hakala, and Sergeant Matt Jordan of the Multnomah County

Sheriff's Department were dispatched to the address identified.

All of the officers were wearing full uniforms.   Deputy Hakala

initially contacted Defendant's wife at the door of the

residence, and she stated Defendant was just getting out of the


2 – OPINION AND ORDER
shower.    Defendant came to the door wet and wearing only his

underwear.   When Deputy Hakala questioned Defendant about the

incident, Defendant denied any involvement and stated:   "It was

the kids."   After a brief conversation, Defendant was handcuffed

by Sergeant Hakala and was seated on the front porch of his

residence.   Defendant was advised about the seriousness of the

incident and that the officers were there only to recover the

laser in question.   Defendant then admitted he had shined the

laser in the direction of the aircraft, but he stated he did not

think the laser beam would reach the aircraft.   Defendant

apologized for his actions and told his wife where the laser was

located.   The officers seized the laser as evidence, Defendant

was released from the handcuffs, and the officers left the

residence.   Defendant was not arrested and was not given Miranda

warnings at any time.

     In August 2017 Special FBI Agent Adam Hoover was assigned

to investigate the July 2017 laser incident.    Although Agent

Hoover personally has some concern about the legality of the

July 2017 interrogation, he does not recall any discussion with

Deputy Kraushaar about it when he met with Deputy Kraushaar

regarding the incident.   Defendant did not offer any evidence to

contradict this assertion.   The Court concludes Agent Hoover did

not discuss the matter with Deputy Kraushaar.


3 – OPINION AND ORDER
     On March 20, 2018, Agent Hoover went to Defendant's home

intending to interview him as part of his investigation.   Agent

Hoover arrived at Defendant's residence; parked across the

street; and while he waited for his partner to arrive, Agent

Hoover saw Defendant come out of his house and walk toward his

work vehicle.   Agent Hoover got out of his car, waved to get

Defendant's attention, crossed the street, and greeted

Defendant.   Agent Hoover then introduced himself as a member of

the FBI Joint Terrorism Task Force and showed his credentials to

Defendant.   Agent Hoover was dressed in civilian clothes without

any identifying marks, and his duty weapon and handcuffs were

not visible.

     Agent Hoover was standing on the sidewalk in front of

Defendant's residence and was approximately five to ten feet

away from Defendant during their encounter.   Agent Hoover asked

Defendant if he "could ask some follow-up questions regarding

the laser strike from the previous summer."   Defendant almost

immediately said something to the effect "that [it] was a stupid

thing to do" and "it was a mistake."   Defendant again stated he

did not know the laser was powerful enough to hit an aircraft.

     The interview lasted 20-40 minutes, and Agent Hoover's

partner arrived about five minutes into the interview, took the

notepad that Agent Hoover was using, and assumed the role of


4 – OPINION AND ORDER
note-taker also standing five-to-ten fee from Defendant.       During

the interview Agent Hoover did not mention Defendant's July 2017

conversation with law enforcement, Defendant's July 2017

confession, or the July 2017 seizure of the laser nor did he

give Defendant any Miranda warnings.     Defendant, however,

referenced the July 2017 interrogation and said he initially

denied his involvement because he was afraid of the police.

Defendant is a native of Kyrgyzstan and indicated it is not a

good thing if the police come to your house even if you are

innocent.    Nevertheless, the Court find credible Agent Hoover's

testimony that Defendant's demeanor during the interview was

"friendly," "polite," and "relaxed," and Defendant did not

appear to hesitate to speak with him.

        At the end of the interview Defendant asked what was going

to happen next.    Agent Hoover said he would write a report, he

would submit it to the U.S. Attorney's Office, they would make a

final decision on how to proceed, and Defendant would be

notified of that decision.    Agent Hoover and the Defendant said

good-bye and shook hands.    Defendant got into his vehicle and

left.




5 – OPINION AND ORDER
                              STANDARDS

          The Constitution demands that confessions be made
          voluntarily. See Lego v. Twomey, 404 U.S. 477, 483-85
          (1972). A confession is involuntary if coerced either
          by physical intimidation or psychological pressure.
          United States v. Tingle, 658 F.2d 1332, 1335 (9th Cir.
          1981). The test is whether [the agents] overbore [the
          subject's] will when he confessed.

United States v. Haswood, 350 F.3d 1024, 1027 (9th Cir. 2003)

(citations omitted).    See also United States v. Tobie, 411 F.

App'x 995 (9th Cir. 2011).



                             DISCUSSION

     Defendant contends his March 2018 statements were not made

voluntarily as an act of free will, the improper circumstances

surrounding the July 2017 confession continued to taint

Defendant's later statements, and there were not sufficient

attenuating circumstances to remove such taint.   Defendant also

asserts for the first time in his Supplemental Memo that his

confession in July 2017 was unlawfully induced by the "implicit

promises of leniency" made by officers during the interrogation.

     According to the government, however, Defendant voluntarily

made the statements in March 2018 and, in any event sufficient

time had elapsed to remove from Defendant's July 2017 confession

the taint that the government agrees exists because the July

2017 confession was illegally obtained and, therefore, is not


6 – OPINION AND ORDER
itself admissible.

I.   The March 2018 interview was not "custodial," and
     Defendant's confession was voluntary.

     A.   Standards

          The Supreme Court has recognized “interrogation in

certain custodial circumstances is inherently coercive and . . .

that statements made under those circumstances are inadmissible

unless the suspect is specifically informed of his Miranda

rights and freely decides to forgo those rights.”     New York v.

Quarles, 467 U.S. 649, 654 (1984).

          “Generally, a suspect’s Miranda rights are triggered

during custodial interrogation.”     United States v. Hernandez,

476 F.3d 791, 796 (9th Cir. 2007)(citing Miranda v. Arizona, 384

U.S. 436, 444 (1966)).   “As used in our Miranda case law,

‘custody’ is a term of art that specifies circumstances that are

thought generally to present a serious danger of coercion.”

Howes v. Fields, 656 U.S. 499, 508-09 (2012).    Whether someone

was in custody is determined by whether “a reasonable person

[would] have felt he or she was not at liberty to terminate the

interrogation and leave.”   Thompson v. Keohane, 516 U.S. 99, 112

(1995).   See also Howes v. Fields, 565 U.S. 499, 509 (2012).      To

determine whether a defendant was in custody, courts must look

at “all of the circumstances surrounding the interrogation.”



7 – OPINION AND ORDER
Stansbury v. California, 511 U.S. 318, 322 (1994).     See also

United States v. Kim, 292 F.3d 969, 973 (9th Cir. 2002).

          Five specific factors help to determine someone’s

custodial status:    (1) the language used to summon the

individual, (2) the extent to which the defendant is confronted

with evidence of guilt, (3) the physical surroundings of the

interrogation, (4) the duration of the detention, and (5) the

degree of pressure applied to detain the individual.       United

States v. Kim, 292 F.3d 969, 974 (9th Cir. 2002).    These factors

are not exhaustive, and courts are allowed to use any other

factors to determine whether someone was in custody.       Id.

          The government bears the burden to establish by a

preponderance of the evidence that a challenged statement was

made voluntarily.    Lego v. Twomey, 404 U.S. 477, 489 (1972).

See also United States v. Tobie, 411 F. App'x 995 (9th Cir.

2011).

     B.   Analysis

          As noted, Agent Hoover asked Defendant whether he

could ask some follow-up questions regarding the July 2017

incident; i.e., he was asking Defendant's permission to speak

with him about the incident—not demanding that Defendant do so.

Agent Hoover did not refer to Defendant's prior interrogation,

to his prior confession, or even to the fact that the laser had


8 – OPINION AND ORDER
been seized from Defendant as evidence.    In addition, Agent

Hoover was in plain clothes, his service weapon was not visible,

and he did not show or assume any authoritative posture other

than to present his identification.    The incident happened on

the public sidewalk in front of Defendant's residence, and, as

noted, the conversation with Defendant was "friendly" and

"relaxed."    Moreover, Agent Hoover did not at any time suggest

Defendant could not leave, and the presence of Agent Hoover's

partner as a note-taker, also some distance from Defendant, did

not significantly change the voluntariness of this encounter.

             Thus, the March 2018 interview is in stark contrast to

the July 2017 interrogation by Multnomah County Sheriff's

officers who were in full uniform with firearms displayed while

Defendant was wet and in his underwear at his front door being

questioned.    Notably, it was not until Defendant was handcuffed

during that interrogation that he admitted pointing the laser at

the aircraft.

             At the March 2018 interview, as noted, Agent Hoover

identified himself as an FBI agent with the Terrorism Task

Force, which is a completely different law enforcement agency.

Agent Hoover explained that one of his responsibilities was

criminal matters pertaining to aircraft.    Then, without any show

of force or authority, Agent Hoover asked whether he could ask


9 – OPINION AND ORDER
questions regarding the July 2017 incident.    Only then did

Defendant promptly admit his involvement and stated it was "a

stupid thing to do."     As noted, the conversation between Agent

Hoover and Defendant continued for 20-40 minutes.    When the

conversation ended, Agent Hoover said good-bye, he shook

Defendant's hand, and Defendant went to his vehicle and left.

             On this record the Court concludes the totality of the

circumstances surrounding the March 2018 interview demonstrate

it was not a continuation of the July 2017 interrogation, that

Defendant was not in a custodial situation, and that Defendant's

March 2018 statements were made voluntarily as an act of his

free will.

II.   The March 2018 statements were not tainted by the earlier
      illegal interrogation and confession.

      A.     Standards

             The circumstances surrounding a prior illegal

confession may carry over and taint a subsequent confession

rendering it inadmissible.     United States v. Lee, 699 F.2d 466,

468-69 (9th Cir. 1982).    In order for the causal chain to be

severed, the second confession must be an act of free will

sufficient to purge the primary taint.     Brown v. Illinois, 422

U.S. 590, 602 (1975).    The Supreme Court has identified factors

to be considered when determining whether a confession has been



10 – OPINION AND ORDER
purged of such taint:      (1) the temporal proximity of the arrest

and confession, (2) the presence of intervening circumstances,

and (3) the purpose and flagrancy of the official misconduct.

422 U.S. at 603.       See also United States v. Washington, 490 F.3d

765, 776 (9th Cir. 2007).

            After the defendant has shown "specific evidence

demonstrating taint," the government bears the burden to show

the taint was sufficiently attenuated to allow admission of the

evidence.    U.S. v. Perez-Exparaza, 609 F.2d 1284, 1290 (9th Cir.

1979).    See also United States v. Washington, 490 F.3d 765, 777

(9th Cir. 2007).

     B.     Analysis

            As noted, the government concedes the July 2017

interrogation was improper; Defendant's July 2017 confession was

obtained illegally; and, therefore, the July 2017 interrogation

and confession are inadmissible.      As noted, the March 2018

interview was almost eight months later in noncustodial

circumstances by someone with a different law-enforcement agency

who asked permission to interview Defendant.      Although the Court

has already concluded Defendant's March 2018 statements were

made voluntarily, the issue remains as to whether the improper

circumstances of the July 2017 interrogation tainted the March

2018 statements.


11 – OPINION AND ORDER
          Defendant argues his knowledge of the July 2017

interrogation and Agent Hoover's reference to "following-up" on

that "incident" tainted Defendant's March 2018 statements.

Defendant also contends his upbringing in Kyrgyzstan where human

rights are routinely violated and his ever-present fear of the

police continued the taint from the July 2017 unlawful

interrogation.   The Court notes a defendant's personal

characteristics are one of the factors a court may consider when

determining whether a defendant's will is overcome and whether

his statement or consent is voluntary.   United States v.

Washington, 490 F.3d 765, 775 (9th Cir. 2007).

          As noted, however, Agent Hoover did not make any

reference to the July 2017 illegal interrogation or to

Defendant's July 2017 confession.   Agent Hoover only asked

whether he could speak to Defendant about "the laser strike from

the previous summer"; i.e., the "follow-up" was not about the

July 2017 interrogation, but about the laser incident.

Moreover, eight months had elapsed between the two interviews,

different officers conducted the interviews, and Agent Hoover

did not make any reference to the July 2017 interrogation during

the March 2018 interview.   Each of these factors support a

causal break between the interviews that is sufficient to

obviate any taint on the March 2018 statements from the July


12 – OPINION AND ORDER
2018 interrogation.   See Missouri v. Siebert 542 U.S. 600, 616

(2004).

          The Court also notes the Supreme Court has found the

test of voluntariness includes whether the confession was

"obtained by any direct or implied promises, however slight."

Hutto v. Ross, 429 U.S. 28, 30 (1976).   More recently the

Supreme Court had held promises made by law enforcement must be

evaluated under the totality of the circumstances.   Arizona v.

Fulinante, 499 U.S. 279, 285 (1991).   Defendant asserts for the

first time in his Supplemental Memo that his July 2017

confession was unlawfully induced by the officers' implied

promise of leniency, and his subsequent decision to speak to

Agent Hoover was an extension of his reliance on the implicit

promise of nonprosecution.

          As noted, after Defendant was handcuffed during the

July 2017 interrogation Sergeant Hakala told Defendant that they

were there only to recover the laser used in the incident.

Defendant then admitted to pointing the laser, and Defendant was

released after the officers recovered the laser.   In March 2018,

however, when Defendant asked what would happen following that

interview, Agent Hoover stated it would be up to the United

States Attorney's Office to decide whether to prosecute.     The

record does not reflect anyone made a promise to Defendant that


13 – OPINION AND ORDER
he would or would not be prosecuted as a result of his

confession during the July 2017 incident.

          Based on the totality of these circumstances, the

Court concludes the taint from the prior interrogation does not

render Defendant's statements in March 2018 inadmissible.



                           CONCLUSION

     For these reasons, the Court DENIES Defendant's Motion

(#28) to Suppress Defendant's March 2018 statements.

     IT IS SO ORDERED.

     DATED this 13th day of March, 2019.

                         /s/ Anna J. Brown

                         ___________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




14 – OPINION AND ORDER
